Russell, J.
The determination of the credibility of the witnesses is so-exclusively within the province of the jury that the verdict finding a defendant guilty is not affected by the fact that that verdict is supported by the testimony of only one witness, whose testimony is directly in conflict with a large number of witnesses who had equal opportunity of knowing the facts, and' who, so far as appears from the record, are-worthy of credit. In the absence of any error on the part of the court or any irregularity which may have prejudiced the defendant, such a verdict, approved by the trial judge, is absolutely conclusive; because this court is without jurisdiction to review a finding upon the-facts, which is supported by sufficient evidence.

Judgment affirmed.